DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 12, 14-16 and 19 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1).
In regards to claim 1, Fujii (Figs. 3, 4 and associated text) discloses semiconductor package (Figs. 3, 4 as a whole) comprising: a substrate (item 11) comprising an wiring layer (item 12); a heating element (item 15) disposed on a first surface of the substrate (item 11) and connected to the wiring layer (item 12); a heat radiating part (items 25 plus 26 plus 27 plus 36) coupled to the heating element (item 15); and a signal transfer part (items 18 or 18 plus 24) configured to electrically connect the substrate (item 11) to a main substrate (item 45),  and a sealing part (items 30 or 30 plus 21) substantially enclosing/configured to enclose the signal transfer part (item 18) and the heating element (item 15) and wherein the heat radiating part (items 25 plus 26 plus 27 plus 36) comprises a heat transfer part (item 25) connected to the heating element (item 15) and heat radiating terminals (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) configured to connect the heat transfer part (item 25) and the main substrate (item 45) to each other.  Examiner notes that item 21 of Fujii could be a considered a sealing substrate, therefore the resin portion (item 30) plus (sealing) substrate (item 21) could be considered a sealing part.  Examiner takes the position the rejection is proper.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to make the mold resin (item 30) and substrate (item 21), 
Fujii does not specifically disclose at least one general element, disposed on the first surface of the substrate, and having a mounting height, from the first surface of the substrate, higher than a height of the heating element, and a sealing part, filled between a signal transfer part, the heating element, and the at least one general element.
LIAO (Figs. 3 and associated text and items) discloses at least one general element (items 11, 13a), disposed on the first surface of the substrate (items 10), and having a mounting height, from the first surface of the substrate (item 10), higher than a height of the heating element (items 13a or 13b), and a sealing part (item 12, paragraph 26) is filled between the signal transfer part (item 36), the heating element (items 11, 13a or 13b), and the at least one general element (items 11, 13a or 13b).


    PNG
    media_image1.png
    180
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    186
    299
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii with the teachings of LIAO for the purpose of spacing and design choice.

It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
Fujii as modified by LIAO does not specifically disclose and a sealing part, filled between a signal transfer part, the heating element, and the at least one general element and configured to enclose the signal transfer part and the heating element.
In regards to claim 1, Tsai (Fig. 1B and associated text and items) discloses a sealing part (item 12), filled between a signal transfer part (item 15C), the heating element (items 11a, 11b, or middle component not labeled) and the at least one general element (item 11a or 11b) and configured to enclose the signal transfer part (item 15C) and the heating element (items 11a, 11b, or middle component not labeled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by LIAO with the teachings of Tsai for the purpose of device density and protection.
Fujii as modified by LIAO and Tsai does not specifically disclose a plurality of heat radiating terminals spaced apart from other, and wherein each of the plurality of heat radiating 
Liu (Figs. 3j, 4 and associated text) discloses a plurality of heat radiating terminals (items 212 A, 212B) spaced apart from other, and wherein each of the plurality of heat radiating terminals (items 212A, 212B) comprises a first portion (via portion of items 212A, 212B) enclosed by the sealing part (item 210) and a second portion (flat portion of items 212A, 212B overlapping item 210) exposed onto a surface of the sealing part (item 210).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by LIAO and Tsai with the teachings of Liu for the purpose of dissipating heat and an electrical connection (paragraph 50), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In regards to claim 2, Fujii (Figs. 3, 4 and associated text) discloses wherein the heat transfer part (item 25) has a flat plate shape (item 25) or a block shape and comprises a metal.
In regards to claim 3, Fujii (Figs. 3, 4 and associated text) discloses comprising connection terminals (items 22, 13, 23) disposed on one side of the signal transfer part (items 18 or 18 plus 24) and connected to the main substrate (item 45), wherein the heat radiating terminal(s) (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) comprises a material in common with the connection terminal (items 22, 13, 23) and has substantially the same size as the connection terminal (items 22, 13, 23).
In regards to claim 4, Fujii (Figs. 3, 4 and associated text) discloses wherein the (single) insulating material is epoxy molding compound (EMC) (paragraphs 52, 59).
In regards to claim 5, Fujii (Figs. 3, 4 and associated text) discloses wherein the heat transfer part (items 25) is embedded in the sealing part (items 30 or 30 plus 21), and the heat radiating terminal(s) (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) penetrates through the sealing part (items 30 or 30 plus 21), and is connected to the heat transfer part (25).
In regards to claim 15, Fujii (Figs. 3, 4 and associated text) as modified by LIAO does not specifically disclose wherein a surface area of the heat transfer part (item 25) facing the heating element (item 15) is wider than a surface area of the heating element (item 15) facing the heat transfer part (item 25).  Examiner notes it is not known if Fujii’s figures are drawn to scale, however, items 25 and 26 are both heat radiating patterns.  It is shown in the figures 3 and 4 that item 26 (second heat radiating pattern) has a surface are wider than surface area of the heating element.  
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the first heat radiating pattern to be wider than the heating element if so desired for the purpose of heat dissipation, design choice and desired/optimum performance.
It would have also been obvious to modify the invention to include a surface area of the heat transfer part face the heating element being wider than a surface area of the heating element for the purpose of heat dissipation, design choice and desired/optimum performance, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 16, Fujii (Figs. 3, 4 and associated text) discloses wherein the sealing part (items 30 or 30 plus 21) is disposed between the substrate (item 11) and the main substrate (item 45).
In regards to claim 19, Fujii does not specifically disclose wherein the general element is at least one of an active element and a passive element.
LIAO (Figs. 1A, 2A, 3, 4, 6B and associated text and items) discloses wherein the at least one general element (items 11, 13a or 13b) is at least one of an active element (items 11, 13a, paragraphs 18, 19) and a passive element (item 13b, paragraph 18).
Examiner notes that Tsai (Figs. 1B and associated text and items) also discloses wherein the at least one general element (items 11a, 11b or middle component not labeled) is at least one of an active element (item 11a or middle component not labeled, col. 3, lines 54-60) and a passive element (item 11b, col. 3, lines 61-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii with the teachings of LIAO and/or Tsai for the purpose of functionality and device density.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1), as applied to claims 1-5, 15, 16, and 19 above, and further in view of Kim et al. (Kim) (US 2012/0086109 A1).
In regards to claim 12, Fujii (Figs. 3, 4 and associated text) discloses wherein the signal transfer part (item 18) comprises a connection conductor (item 24) comprising one end connected to the substrate (item 11) and another end connected to the main substrate (item 45) through a (items 22, 13, 23), but Fujii as modified by LIAO and Tsai does not specifically disclose an insulating part enclosing the connection conductor.
Kim (Fig. 1b and associated text) discloses an insulating part (item 124) enclosing the connection conductor (item 126).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by LIAO and Tsai with the teachings of Kim for the purpose of protection and an electrical connection.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1), as applied to claims 1-5, 15, 16, and 19 above, and further in view of Railkar et al. (Railkar) (US 2018/0063940 A1 now US 9,974,158 B2).
In regards to claim 14, Fujii as modified by LIAO and Tsai does not specifically disclose a bonding layer interposed between the heating element and the heat transfer part.
Railkar (Figs. 1A, 2A, 3, 4, 6B and associated text and items) discloses a bonding layer (item 54) interposed between the heating element (items 44, 48) and the heat transfer part (items 22, 34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by LIAO and Tsai with the die-attach material of Railkar for the purpose attaching the die.
1-5, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2), as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1).
In regards to claim 1, Fujii (Figs. 3, 4 and associated text) discloses semiconductor package (Figs. 3, 4 as a whole) comprising: a substrate (item 11) comprising an wiring layer (item 12); a heating element (item 15) disposed on a first surface of the substrate (item 11) and connected to the wiring layer (item 12); a heat radiating part (items 25 plus 26 plus 27 plus 36) coupled to the heating element (item 15); and a signal transfer part (items 18 or 18 plus 24) configured to electrically connect the substrate (item 11) to a main substrate (item 45),  and a sealing part (items 30 or 30 plus 21) substantially enclosing/configured to enclose the signal transfer part (item 18) and the heating element (item 15) and wherein the heat radiating part (items 25 plus 26 plus 27 plus 36) comprises a heat transfer part (item 25) connected to the heating element (item 15) and heat radiating terminals (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) configured to connect the heat transfer part (item 25) and the main substrate (item 45) to each other.  Examiner notes that item 21 of Fujii could be a considered a sealing substrate, therefore the resin portion (item 30) plus (sealing) substrate (item 21) could be considered a sealing part.  Examiner takes the position the rejection is proper.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to make the mold resin (item 30) and substrate (item 21), thermal vias (item 27) and second heat-radiating pattern (item 26) or thermal vias (item 27) and second heat-radiating pattern (item 26) and the heat radiating balls (item 36) one structure, since 
Fujii does not specifically disclose at least one general element, disposed on the first surface of the substrate, and having a mounting height, from the first surface of the substrate, and a sealing part, filled between a signal transfer part, the heating element, and the at least one general element, and configured to enclose the signal transfer part and the heating element.
In regards to claim 1, Tsai (Fig. 1B and associated text and items) discloses at least one general element (item 11a or 11b or middle component not labeled), disposed on the first surface of the substrate (item 10), and having a mounting height, from the first surface of the substrate (item 10),  and a sealing part (item 12), filled between a signal transfer part (item 15C), the heating element (items 11a, 11b, or middle component not labeled) and the at least one general element (items 11a, 11b or middle component not labeled) and configured to enclose the signal transfer part (item 15C) and the heating element (items 11a, 11b, or middle component not labeled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii with the teachings of Tsai for the purpose of device density and protection.
Fujii as modified by Tsai does not specifically disclose at least one general element, disposed on the first surface of the substrate, and having a mounting height, from the first surface of the substrate, higher than a height of the heating element.
In regards to claim 1, LIAO (Figs. 3 and associated text and items) discloses at least one general element (items 11, 13a), disposed on the first surface of the substrate (items 10), and (item 10), higher than a height of the heating element (items 13a or 13b).


    PNG
    media_image1.png
    180
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    186
    299
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by Tsai with the teachings of LIAO for the purpose of spacing and design choice.
	Also it would have been obvious to modify the invention to include general element of a different device width/thickness, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
Fujii as modified by Tsai and LIAO does not specifically disclose a plurality of heat radiating terminals spaced apart from other, and wherein each of the plurality of heat radiating terminals comprises a first portion enclosed by the sealing part and a second portion exposed onto a surface of the sealing part.
(Figs. 3j, 4 and associated text) discloses a plurality of heat radiating terminals (items 212 A, 212B) spaced apart from other, and wherein each of the plurality of heat radiating terminals (items 212A, 212B) comprises a first portion (via portion of items 212A, 212B) enclosed by the sealing part (item 210) and a second portion (flat portion of items 212A, 212B overlapping item 210) exposed onto a surface of the sealing part (item 210).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by LIAO and Tsai with the teachings of Liu for the purpose of dissipating heat and an electrical connection (paragraph 50), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In regards to claim 2, Fujii (Figs. 3, 4 and associated text) discloses wherein the heat transfer part (item 25) has a flat plate shape (item 25) or a block shape and comprises a metal.
In regards to claim 3, Fujii (Figs. 3, 4 and associated text) discloses comprising connection terminals (items 22, 13, 23) disposed on one side of the signal transfer part (items 18 or 18 plus 24) and connected to the main substrate (item 45), wherein the heat radiating terminal(s) (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) comprises a material in common with the connection terminal (items 22, 13, 23) and has substantially the same size as the connection terminal (items 22, 13, 23).
In regards to claim 4, Fujii (Figs. 3, 4 and associated text) discloses wherein the (single) insulating material is epoxy molding compound (EMC) (paragraphs 52, 59).
In regards to claim 5, Fujii (Figs. 3, 4 and associated text) discloses wherein the heat transfer part (items 25) is embedded in the sealing part (items 30 or 30 plus 21), and the heat radiating terminal(s) (items 26 or 27, 26 plus 27, 26 plus 27 plus 36) penetrates through the sealing part (items 30 or 30 plus 21), and is connected to the heat transfer part (25).
In regards to claim 15, Fujii (Figs. 3, 4 and associated text) as modified by Tsai and LIAO does not specifically disclose wherein a surface area of the heat transfer part (item 25) facing the heating element (item 15) is wider than a surface area of the heating element (item 15) facing the heat transfer part (item 25).  Examiner notes it is not known if Fujii’s figures are drawn to scale, however, items 25 and 26 are both heat radiating patterns.  It is shown in the figures 3 and 4 that item 26 (second heat radiating pattern) has a surface are wider than surface area of the heating element.  
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the first heat radiating pattern to be wider than the heating element if so desired for the purpose of heat dissipation, design choice and desired/optimum performance.
It would have also been obvious to modify the invention to include a surface area of the heat transfer part face the heating element being wider than a surface area of the heating element for the purpose of heat dissipation, design choice and desired/optimum performance, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 16, Fujii (Figs. 3, 4 and associated text) discloses wherein the sealing part (items 30 or 30 plus 21) is disposed between the substrate (item 11) and the main substrate (item 45).
In regards to claim 19, Fujii does not specifically disclose wherein the general element is at least one of an active element and a passive element.
Tsai (Figs. 1B and associated text and items) discloses wherein the at least one general element (items 11a, 11b or middle component not labeled) is at least one of an active element (item 11a or middle component not labeled, col. 3, lines 54-60) and a passive element (item 11b, col. 3, lines 61-65).
Examiner notes that LIAO (Figs. 1A, 2A, 3, 4, 6B and associated text and items) also discloses wherein the at least one general element (items 11, 13a or 13b) is at least one of an active element (items 11, 13a, paragraphs 18, 19) and a passive element (item 13b, paragraph 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii with the teachings of Tsai and LIAO for the purpose of functionality and device density.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2) as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1), as applied to claims 1-5, 15, 16, and 19 above, and further in view of Kim et al. (Kim) (US 2012/0086109 A1).
In regards to claim 12, Fujii (Figs. 3, 4 and associated text) discloses wherein the signal transfer part (item 18) comprises a connection conductor (item 24) comprising one end connected (item 11) and another end connected to the main substrate (item 45) through a connection terminal (items 22, 13, 23), but Fujii as modified by Tsai and LIAO does not specifically disclose an insulating part enclosing the connection conductor.
Kim (Fig. 1b and associated text) discloses an insulating part (item 124) enclosing the connection conductor (item 126).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fujii as modified by Tsai and LIAO with the teachings of Kim for the purpose of protection and an electrical connection.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2009/0168367 A1 now US 7,782,624 B2) in view of Tsai et al. (Tsai) (US 9,461,001 B1) in view of LIAO et al. (LIAO) (US 2018/0342470 A1 now US 10,910,329 B2) as evidenced by or in view of Liu et al (Liu) (US 2017/0033062 A1), as applied to claims 1-5, 15, 16, and 19 above, and further in view of Railkar et al. (Railkar) (US 2018/0063940 A1 now US 9,974,158 B2).
In regards to claim 14, Fujii as modified by Tsai and LIAO does not specifically disclose a bonding layer interposed between the heating element and the heat transfer part.
Railkar (Figs. 1A, 2A, 3, 4, 6B and associated text and items) discloses a bonding layer (item 54) interposed between the heating element (items 44, 48) and the heat transfer part (items 22, 34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 21, 2022